DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/20/20 has been accepted and entered.  Accordingly, claims 1, 5-6, and 10 have been amended.
Claims 3-4 and 8-9 have been canceled.  Please note that Examiner has contacted the Applicant’s representative to confirm that claims 8-9 have been canceled. 
Claims 1-2, 5-7, and 10-11 are pending in this application. 

Response to Arguments
The applicant's arguments filed on 11/20/20 regarding claims 1 and 6 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Latheef et al. (WO 2019/216717), Zhu et al. (U.S. Patent Application Publication No. 2020/0007223), and further in view of Van Lieshout et al. (U.S. Patent Application Publication No. 2016/0255675).

Regarding Claim 1, Latheef et al. teaches A method for processing signals by a relay node in a wireless communication system (Latheef et al. teaches methods and systems for enabling at least one IAB node to act as a relay node to provide IP connectivity for at least one connected UE (par [25][26]); IAB node in a wireless communication system (abstract)), the method comprising: detecting a connection problem with a child node of the relay node (Latheef et al. teaches that an IAB node acts as the normal UE to at least one other IAB node, i.e., an active IAB node (par [49]; FIG. 1a); IAB connects to at least one active IAB node over a wireless interface that operates on the Uu air interface/NR backhaul Uu interface (par [49]); when the IAB node detects that the connected IAB node has encountered RLF, the IAB node can send an indication to the parent node or the IAB donor via the another IAB node indicating that the IAB node has encountered the RLF (par [127]; FIG. 2a); IAB node transfers and forwards packets (the control plane traffic received from the connected IAB node)(par [122]), indicating that the IAB node is a relay node and that the failure occurs in the link between the IAB node and IAB node; an IAB node provide information to at least one of the IAB donor and the eNB about the RLF which is causing the relay path to break (par [165]), indicating that such RLF is detected); and transmitting a message to a parent node of the relay node, informing the parent node of the problem (Latheef et al. teaches that an IAB node provide information to at least one of the IAB donor and the eNB about the RLF which is causing the relay path to break (par [165])), wherein the message includes an identifier of the child node and a cause of the problem (Latheef et al. teaches that the report includes a unique ID of the IAB node, cell information, conditions/causes, measurements (par [165])), wherein the cause of the problem comprises at least one of a radio link failure (RLF) of the connection, integrity verification failure related to the connection and a detection of a packet loss related to the connection (Latheef et al. teaches that an IAB node provide information to at least one of the IAB donor and the eNB about the RLF which is causing the relay path to break (par [165]), indicating that the cause of the problem is RLF), and wherein, based on the parent node being a donor node (Latheef et al. teaches that IAB donor is referred to as a parent IAB node (par [90])), the donor node instructs all user equipment (UE) which communicate with the child node to perform Packet Data Convergence Protocol (PDCP) data recovery procedures (Latheef et al. teaches that on receiving the RLF indication, the IAB donor configure measurement objects on the reporting MT of the IAB node and that if the relay path recovery procedure is ongoing, then the IAB donor request all the UEs to release SCG configuration and SCG bearers that can be converted as a master cell group bearer (par [165]; FIG. 1a); once the relay path recovery procedure is completed and that the relay route is recovered, the IAB donor reconfigure the SCG bearers for the UEs (par [165]), indicating such connection recovery procedure is instructed to be performed).
	By teaching the IAB node detecting the connected IAB node has encountered RLF as noted above, Latheef et al. teaches detecting a connection problem with a child node of the relay node.  In addition, Zhu et al. teaches detecting a connection problem with a child node of the relay node, wherein the message includes an identifier of the child node and a cause of the problem more explicitly. 
	Zhu et al. is directed to advanced radio resource management in next-Gen multi-hop relaying cellular network.  More specifically, Zhu et al. teaches detecting a connection problem with a child node of the relay node (Zhu et al. teaches a structure of dgNB, RN#1, RN#2 (FIG. 13); RN#2 reports RN#1 access link congestion report (par [0058]; FIG. 14); temporary link failure occurs when the link between a RN and its child node such as a UE or RN is lost temporarily (par [0061]); link between RN#2 and RN #3 is lost (par [0066]); RN notifies its parent nodes to stop forwarding DL data of the UEs that are impacted by the lost link (par [0061][0066]; FIG. 16)), wherein the message includes an identifier of the child node and a cause of the problem (Zhu et al. teaches that RN sends an RRC message to its serving DgNB, and the message includes the new ‘downstream TLF notification’ information element with RN ID or UE ID of the lost link (par [0066])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Latheef et al. so that the message includes an identifier of the child node, as taught by Zhu et al.  The modification would have allowed the system to stop send data to the impacted RNs or UEs (see Zhu et al., par [0067]). 
	By teaching that IAB node requests all UE to release SCG configuration and SCG bearers as noted above, the references teach the donor node instructs all user equipment (UE) which communicate with the child node to perform Packet Data Convergence Protocol (PDCP) data recovery procedures.  In addition, Van Lieshout et al. teaches such a limitation more explicitly. 
	Van Lieshout et al. is directed to method and apparatus for reconfiguring bearer.  More specifically, Van Lieshout et al. teaches that UE PDCP entity re-establishes in response to a bearer reconfiguration (par [0208]).  In particular, Van Lieshout et al. teaches that if the reconfiguration from non-split SCG bearer to a non-split MCG bearer, PDCP  re-establishment is required to maintain functionality following the bearer moves from the SCG to MCG (par [0211]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Latheef et al. and Zhu et al. so that the donor node instructs all UE which communicate with the child node to perform PDCP data recovery procedures, as taught by Van Lieshout et al.  The modification would have allowed the system to maintain functionality after the reconfiguration (see Van Lieshout et al., par [0211]). 

Regarding Claim 2, the combined teachings of Latheef et al., Zhu et al., and Van Lieshout teach The method of claim 1, and further, the references teach wherein the message includes an identifier of the relay node (Latheef et al. teaches that the IAB node sends a report to IAB donor when the relay path breaks and that the report includes a unique ID of the IAB node cell information (par [165]; Zhu et al. teaches the message includes the new ‘downstream TLF notification’ information element with RN ID or UE ID of the lost link (par [0066])).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Latheef et al., Zhu et al., and Van Lieshout teach The method of claim 1, and further, the references teach wherein, based on the parent node being another relay node which is not the donor node (Latheef et al. teaches that IAB connects to at least one active IAB node over a wireless interface that operates on the Uu air interface/NR backhaul Uu interface (par [49]); when the IAB node detects that the connected IAB node has encountered RLF, the IAB node can send an indication to the parent node or the IAB donor via the another IAB node indicating that the IAB node has encountered the RLF (par [127]; FIG. 2a)), the another relay node transfers the message to a parent node of the another node (Latheef et al. teaches that IAB connects to at least one active IAB node over a wireless interface that operates on the Uu air interface/NR backhaul Uu interface (par [49]); when the IAB node detects that the connected IAB node has encountered RLF, the IAB node can send an indication to the parent node or the IAB donor via the another IAB node indicating that the IAB node has encountered the RLF (par [127]; FIG. 2a); Zhu et al. teaches that UE is connected to DgNB via four relay nodes (par [0066]; FIG. 16)).  The motivation to combine these references is the same as that of claim 1.    

Regarding Claims 6-7 and 10, Claims 6-7 and 10 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-2 and 5.   Therefore, claims 6-7 and 10 are also rejected for similar reasons set forth in claims 1-2 and 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Latheef et al. (WO 2019/216717), Zhu et al. (U.S. Patent Application Publication No. 2020/0007223), Van Lieshout et al. (U.S. Patent Application Publication No. 2016/0255675), and further in view of Clayton et al. (U.S. Patent Application Publication No. 2017/0206464).

Regarding Claim 11, the combined teachings of Latheef et al., Zhu et al., and Van Lieshout et al. teach The relay node of claim 6, however, the references do not explicitly teach wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE.  Clayton et al. teaches such a limitation. 
	Clayton et al. is directed to time series data adaptation and sensor fusion systems, methods, and apparatus.  More specifically, Clayton et al. teaches that the edge device is an advanced driver assistance system or an autonomous vehicle (par [0024]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relay node of Latheef et al., Zhu et al., and Van Lieshout et al. so that the one processor is configured to implement at least one advanced driver assistance system function based on signals that control the UE, as taught by Clayton et al.  The modification would have allowed the relay to perform data collection and time series data adaptation to enable communication with other devices (see Clayton et al., par [0024]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414